The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated December 13, 2011 to the Prospectus dated March 30, 2011, as supplemented to date Sentinel Mid Cap Value Fund – Termination of Interim Sub-Advisory Agreement At a special meeting of shareholders of the Sentinel Mid Cap Value Fund (the “Fund”), held on October 24, 2011, shareholders did not approve a new investment sub-advisory agreement between Sentinel Asset Management, Inc. (“Sentinel”) and Crow Point Partners, LLC (“Crow Point”). The interim sub-advisory agreement under which Crow Point currently serves as sub-adviser to the Fund will terminate on January 13, 2012 (the “Transition Date”). Therefore, Crow Point will no longer be sub-adviser to the Fund after the Transition Date.
